Exhibit 10.2

CAPSTONE TURBINE CORPORATION

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT is entered into on this 18th day of December, 2006 by and between
Capstone Turbine Corporation (the “Company”) with Darren R. Jamison (“Jamison”)
to evidence the award of the common stock of the Company that was made on
December 18, 2006.

RECITALS:

WHEREAS, the Company, through action of the compensation committee of its board
of directors taken on December 1, 2006, made a conditional award of the
Company’s Common Stock (the “Award”) as an inducement to encourage Executive to
accept an offer of employment as the Company’s president and chief executive
officer;

WHEREAS, the parties, in connection therewith, entered into a letter agreement
dated December 1, 2006, that sets forth general terms of employment of the
Executive by the Company, including the terms of the Award that is evidenced by
this Agreement;

WHEREAS, the parties desire to set forth the terms of such Award and to
acknowledge that the shares of Common Stock that may be acquired hereunder shall
be registered under the Securities Act of 1933, as amended (“Securities Act”) on
Form S-8; and

WHEREAS, the parties further acknowledge that this Award is granted separately
from the Capstone Turbine Corporation 2000 Equity Incentive Plan (the “2000
Plan”), but desire that this Award be subject to the terms contained in the of
the 2000 Plan, except as otherwise provided for herein;

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties do hereby agree to the following terms and conditions regarding the
Award covered hereby:

I.                                         NOTICE OF STOCK AWARD

Notice is hereby given of the grant of the Award, subject to the following
terms. References in this Agreement to certain terms of the Award shall be as
defined in this Article I:

Date of Grant:

December 18, 2006

 

 

Total Number of Shares:

500,000

 

 

Type of Award:

Restricted Stock Units

 

 

Term for Vesting:

4 Years

 


--------------------------------------------------------------------------------


Transfer of Shares; Vesting Schedule:

Pursuant to the Award, ownership of the Common Stock shall be transferred to
Executive on the dates and in the amounts described in this paragraph, subject
to the Executive continuing to be either an Employee or a Consultant to the
Company on such dates:

Transfer Date

 

Shares Transferred

 

 

 

December 18, 2007

 

125,000

December 18, 2008

 

Additional 125,000 shares

December 18, 2009

 

Additional 125,000 shares

December 18, 2010

 

Additional 125,000 shares

 

The Common Stock transferred to Executive pursuant to this Award shall be fully
vested and not subject to restrictions or forfeiture on the respective transfer
dates, except as provided in this Agreement. If Executive’s employment is
terminated by the Company other than for Cause prior to the one-year anniversary
of the Date of Grant, Executive shall become vested in and have the vested right
to receive a transfer of the Common Stock under this Award with respect to
1/48th of the number of Shares subject to the Award for each full month of
employment following the Date of Grant, based on the day of the month
corresponding to the Date of Grant, through the date of such termination.

Award Termination:

The Award shall terminate on the date that Executive ceases to be either an
Employee or a Consultant of the Company. Upon termination, any unvested portion
of the Award will lapse.

II.                                     AGREEMENT

1.                                       Grant of Award. This Award is subject
to the terms set forth in Article I of this Agreement and, except as expressly
provided for herein, the terms, definitions and provisions of the 2000 Plan
regarding awards of Common Stock (including Stock Bonus grants), which are
incorporated herein by reference. All capitalized terms used in this Agreement
shall have the meanings ascribed to such terms in the 2000 Plan, except as may
be otherwise defined herein. The Award evidenced in this Agreement is intended
by the parties to be granted in fulfillment of the Company’s obligation to award
restricted stock pursuant to the letter agreement between the parties dated
December 1, 2006; the terms of this Agreement completely replace and supersede
the terms addressing the subject matter contained in such letter agreement.

2.                                       Status of Executive. The Executive
shall not be deemed a stockholder of the Company with respect to Common Stock
covered by this Award and shall not be entitled to receive dividends and
exercise voting rights with respect thereto until such Shares are Transferred to
Executive on the dates described in Article I of this Agreement. The Company is
not required to deliver shares of Common Stock to the Participant until all
applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed. Any certificates


--------------------------------------------------------------------------------


representing the shares of Common Stock awarded pursuant to this Agreement shall
be issued in the Participant’s name.

3.                                       Tax Withholding. At the time that any
portion of the Award becomes vested and Shares are transferred to the Executive,
the Company shall withhold from the Shares to be delivered to Executive a number
of Shares that have a Fair Market Value equivalent to the tax withholdings that
are required to be remitted by the Company to the appropriate governmental
entity or entities on behalf of the Executive with respect to such transaction.


4.                                       NO EFFECT ON CAPITAL STRUCTURE.  THIS
AWARD SHALL NOT AFFECT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO RECLASSIFY,
RECAPITALIZE OR OTHERWISE CHANGE ITS CAPITAL OR DEBT STRUCTURE OR TO MERGE,
CONSOLIDATE, CONVEY ANY OR ALL OF ITS ASSETS, DISSOLVE, LIQUIDATE, WINDUP, OR
OTHERWISE REORGANIZE.

5.                                       Committee Authority.  Any question
concerning the interpretation of this Agreement, any adjustments required to be
made under the Plan and any controversy that may arise under the Plan or this
Agreement shall be determined by the Committee in its sole discretion. Such
decision by the Committee shall be final and binding.

6.                                       Lock-Up Period. Executive hereby agrees
that if so requested by the Company or any representative of the underwriters
(the “Managing Underwriter”) in connection with any registration of the offering
of any securities of the Company under the Securities Act or any applicable
state laws, Executive shall not sell or otherwise transfer any Shares or other
securities of the Company during the 180-day period (or such longer period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company) (the “Market Standoff Period”) following the effective date of a
registration statement of the Company filed under the Securities Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such Market Standoff Period.

7.                                       Non-Transferability of Award. The Award
may not be transferred in any manner except by will or by the laws of descent or
distribution. It may be exercised during the lifetime of Executive only by
Executive. The terms of the Award shall be binding upon the executors,
administrators, heirs, successors and assigns of the Executive.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which shall constitute one document.

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

/s/ WALTER J. MCBRIDE

 

 

 

Walter J. McBride

 

 

Executive VP & Chief Financial Officer

 

EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE TRANSFER AND VESTING OF SHARES
PURSUANT TO THIS AWARD IS EARNED ONLY BY CONTINUING EMPLOYMENT OR CONSULTANCY AT
THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING


--------------------------------------------------------------------------------


HIRED, BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). EXECUTIVE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE CAPSTONE
TURBINE CORPORATION 2000 EQUITY INCENTIVE PLAN, WHICH IS INCORPORATED HEREIN BY
REFERENCE, SHALL CONFER UPON EXECUTIVE ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
EXECUTIVE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT OR
CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.

Executive hereby acknowledges receipt of the 2000 Plan and a current prospectus
for the offering represented by the grant of this Award. Executive represents
that he is familiar with the terms and provisions of the 2000 Plan and this
Agreement and does hereby accept the Award subject to all of its terms.
Executive has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Award granted hereunder. Executive hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the 2000 Plan or this Agreement. Executive further
agrees to notify the Company upon any change in the residence address indicated
below.

Dated: January 25, 2007

/s/ DARREN R. JAMISON

 

 

Darren R. Jamison

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------